UNITEI) STATES DISTRICT COURT
WESTERN DISTRICT OF L()UISIANA

LAKE CHARLES DIVISION
RUSSELL HENRY, ET AL : CIVIL ACTI()N NO. 2:1’7-380
VERSUS : .]UDGE SUMMERHAYS
SUNSHINE FREIGHT, INC., ET AL : MAGISTRATE JUDGE KAY
M(M

For the reasons stated in the Report and Recommendation [doc. 34] of the Magistrate Judge
previously filed herein, after an independent review of the record, a de novo determination of the
issues, consideration of the objections filed, and having determined that the findings are correct
under applicable laW,

IT IS ORDERED that the Motion Summary Judgrnent [doc. 28] be GRAN'I`ED finding
that Defendant, Reinaido P. Quintanilla, Was soier at fault for causing the accident, that he was
in the course and scope of his employment With defendant, Sunrise Freight, Inc. at the time of the
accident, and that he was a permissive driver under the National Specialty Insurance Policy at the

time of the accident

THUS DONE AND SIGNED in Lo¢£€_a §§g l i'éi£ouisiana, this BLFH,\ day of
October, 2018. /_?
{ __ ' 7

  
 

 

onER'r R. SUMMERHAYS _
UNITED s'rATES I)rs'rluc'r JUI)GE

